Exhibit 10.19

SYNOPSYS, INC.

AMENDED AND RESTATED EXECUTIVE CHANGE OF CONTROL SEVERANCE BENEFIT PLAN

 

SECTION 1. INTRODUCTION.

The Synopsys, Inc. Executive Change of Control Severance Benefit Plan (the
“Plan”) was established effective March 23, 2006 and is hereby amended and
restated effective December 15, 2016. The purpose of the Plan is to provide for
the payment of benefits to certain eligible executive employees of
Synopsys, Inc. (the “Company”) if such employees are subject to qualifying
employment terminations in connection with a Change of Control (as such term is
defined below). This Plan shall supersede, as to any Eligible Employee, any
severance benefit plan, policy, or practice previously maintained by the
Company, other than change of control or severance benefits set forth in an
equity incentive plan in which the primary form of award is in the form of
options on stock of the Company or grants of shares of stock of the Company. Any
change of control and/or severance benefits set forth in an equity incentive
plan in respect of an equity award held by the Eligible Employee at the time of
his or her Covered Termination (as defined below) shall apply as set forth in
such plan, and, such awards shall also receive the benefits described herein,
provided that in no event will an Eligible Employee become vested as to more
than 100% of the shares subject to his or her then-outstanding equity award.
This Plan shall not supersede or otherwise amend any severance plan, policy, or
practice of the Company with respect to individuals who are not Eligible
Employees. This document also constitutes the Summary Plan Description for the
Plan.

 

SECTION 2. DEFINITIONS.

For purposes of the Plan, the following terms are defined as follows:

(a) “Base Salary”means the Eligible Employee’s annual base pay (excluding
incentive pay, premium pay, commissions, overtime, bonuses and other forms of
variable compensation), at the rate in effect during the last regularly
scheduled payroll period immediately preceding the date of the Eligible
Employee’s Covered Termination, ignoring any reduction in Base Salary that forms
the basis for Constructive Termination.

(b) “Board”means the Board of Directors of the Company.

(c) “Change of Control”means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

(i) any person becomes the Owner, directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the combined voting power
of the Company’s then outstanding securities other than by virtue of a merger,
consolidation or similar transaction. Notwithstanding the foregoing, a Change of
Control shall not be deemed to occur (A) on account of the acquisition of
securities of the Company by an investor, any affiliate thereof or any other
person from the Company in a transaction or series of related transactions the
primary purpose of which is to obtain financing for the Company through the
issuance of equity securities or (B) solely because the level of Ownership held
by any person (the “Subject Person”) exceeds the designated percentage threshold
of the outstanding voting securities as a result of a repurchase or other
acquisition of voting securities by the Company reducing the number of shares
outstanding, provided that if a Change of Control would occur (but for the
operation of this sentence) as a result of the acquisition of voting securities
by the Company, and after such share acquisition, the Subject Person becomes the
owner of any additional voting securities that, assuming the repurchase or other
acquisition had not occurred, increases the percentage of the then outstanding
voting securities Owned by the Subject Person over the designated percentage
threshold, then a Change of Control shall be deemed to occur;

(ii) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction;

 

1



--------------------------------------------------------------------------------

(iii) the stockholders of the Company approve or the Board approves a plan of
complete dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company shall otherwise occur;

(iv) there is consummated a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportions as their Ownership of the Company immediately
prior to such sale, lease, license or other disposition; or

(v) individuals who, on the date this Plan is adopted by the Board, are members
of the Board (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the members of the Board; provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member shall, for purposes of this Plan, be
considered as a member of the Incumbent Board.

For the avoidance of doubt, the term Change of Control shall not include a sale
of assets, merger or other transaction effected exclusively for the purpose of
changing the domicile of the Company. Once a Change of Control has occurred, no
future events shall constitute a Change of Control for purposes of the Plan. To
the extent required for compliance under Code Section 409A, no transaction shall
be a Change of Control for purposes of this Plan unless such transaction also
constitutes a “change in the ownership or effective control of the corporation,
or in the ownership of a substantial portion of the assets of” the Company (as
provided under Treasury Regulation Section 1.409A-3(a)(5)).

(d) “COBRA”means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

(e) “Code”means the Internal Revenue Code of 1986, as amended.

(f) “Company”means Synopsys, Inc., a Subsidiary or, following a Change of
Control, the surviving entity resulting from such transaction.

(g) “Constructive Termination”means a termination of employment by an Eligible
Employee within sixty (60) days after one of the following is undertaken without
the Eligible Employee’s express written consent:

(i) the Company significantly reduces the Eligible Employee’s duties, authority
or responsibilities, relative to the Eligible Employee’s duties, authority or
responsibilities as in effect immediately prior to such reduction, taken as a
whole; provided, however, that a change in the Eligible Employee’s title shall
not be taken into account in determining if the Eligible Employee’s duties,
authority or responsibilities have been reduced for the purposes of this
Section 2(g)(i);

(ii) the Company reduces the Eligible Employee’s Base Salary, unless such
reduction is made in connection with an across-the-board reduction of
substantially all executives’ annual base salaries including those of the
acquiring company;

(iii) a relocation of an Eligible Employee’s primary business office to a
location more than seventy-five (75) miles from the location at which the
Eligible Employee predominately performed duties as of the effective date of the
Change of Control, except for required travel by the Eligible Employee on the
Company’s business to an extent substantially consistent with the Eligible
Employee’s business travel obligations prior to the Change of Control.

Notwithstanding the foregoing, a termination shall not constitute a Constructive
Termination based on conduct described above unless (A) within the thirty
(30) day period following the occurrence of the conduct, the Eligible Employee
provides the Chief Executive Officer of the Company or the successor entity in
the Change of Control, as applicable, with written notice specifying (x) the
particulars of the conduct and (y) that the Eligible Employee deems such conduct
to be described in (i), (ii) or (iii) of this Section 2(g), (B) the conduct
described has not been cured within thirty (30) days following receipt by the
Chief Executive Officer of such notice, and (C) such Eligible Employee’s
resignation from all positions he or she then holds with the Company is
effective not later than sixty (60) days after the first occurrence of such
conduct.

 

2



--------------------------------------------------------------------------------

(h) “Covered Termination”means either (A) an Involuntary Termination Without
Cause which occurs within thirty (30) days prior to or twelve (12) months
following the effective date of a Change of Control, or (B) a Constructive
Termination which occurs on or within twelve (12) months following the effective
date of a Change of Control. Termination of employment of an Eligible Employee
due to death or disability shall not constitute a Covered Termination unless a
voluntary termination of employment by the Eligible Employee immediately prior
to the Eligible Employee’s death or disability would have qualified as a
Constructive Termination. For purposes of the Plan, an event constituting a
Covered Termination must also constitute a Separation from Service.

(i) “Eligible Employee”means an employee of the Company (A) who has been
designated by the Board as (i) an “officer” under Section 16 of the Securities
Exchange Act of 1934, as amended or (ii) a member of the Company’s corporate
staff; (B) who has received, signed and timely returned a Participation Notice;
and (C) whose employment with the Company terminates due to a Covered
Termination.

(j) “Entity”means a corporation, partnership or other entity.

(k) “ERISA”means the Employee Retirement Income Security Act of 1974, as
amended.

(l) “Involuntary Termination Without Cause”means a termination by the Company of
an Eligible Employee’s employment relationship with the Company for any reason
other than death, disability, or any of the following:

(i) the Eligible Employee has committed an act of personal dishonesty in
connection with the Eligible Employee’s responsibilities as a Company employee;

(ii) the Eligible Employee commits a felony or any act of moral turpitude;

(iii) the Eligible Employee commits any willful or grossly negligent act that
constitutes gross misconduct and/or injures, or is reasonably likely to injure,
the Company; or

(iv) the Eligible Employee substantially fails to perform the Eligible
Employee’s job duties and/or willfully and materially violates (A) any written
policies or procedures of the Company or (B) the Eligible Employee’s obligations
to the Company and that violation, if curable, continues for a period of thirty
(30) days after the Company provides the Eligible Employee written notice that
describes the basis for the Company’s belief that the Eligible Employee has not
substantially performed the Eligible Employee’s duties and/or willfully and
materially violated (x) any written policies or procedures of the Company or
(y) the Eligible Employee’s obligations to the Company.

(m) “Own,” “Owned,” “Owner,” “Ownership”A person or Entity shall be deemed to
“Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership” of
securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.

(n) “Participation Notice”means the latest notice delivered by the Company to an
employee informing the employee that the employee is a participant in the Plan.
A Participation Notice shall be in such form as may be determined by the
Company. Notwithstanding the foregoing, neither the Company nor any successor
may amend a Participation Notice in any way that is adverse to a participant,
without the written consent of the participant, unless the amendment is made
more than nine (9) months prior to an applicable Change of Control.

(o) “Plan Administrator”means the Board or any committee duly authorized by the
Board to administer the Plan. The Plan Administrator may, but is not required to
be, the Compensation Committee of the Board. The Board may at any time
administer the Plan, in whole or in part, notwithstanding that the Board has
previously appointed a committee to act as the Plan Administrator.

(p) “Separation from Service” means a “separation from service” within the
meaning of Code Section 409A and Treasury Regulation Section 1.409A-1(h),
without regard to any alternative definitions thereunder.

(q) “Subsidiary”means, with respect to the Company, (A) any corporation of which
more than fifty percent (50%) of the outstanding capital stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, stock of any other class or classes of
such corporation shall have or might

 

3



--------------------------------------------------------------------------------

have voting power by reason of the happening of any contingency) is at the time,
directly or indirectly, Owned by the Company, and (B) any partnership in which
the Company has a direct or indirect interest (whether in the form of voting or
participation in profits or capital contribution) of more than fifty percent
(50%).

 

SECTION 3. ELIGIBILITY FOR BENEFITS.

(a) General Rules. Subject to the limitations set forth in this Section 3 and
Section 5, in the event of a Covered Termination, the Company shall provide the
severance benefits described in Section 4 to each affected Eligible Employee.

(b) Exceptions to Benefit Entitlement. An employee, including an employee who
otherwise is an Eligible Employee, will not receive benefits under the Plan (or
will receive reduced benefits under the Plan) in the following circumstances, as
determined by the Plan Administrator in its sole discretion:

(i) the employee’s employment terminates or is terminated for any reason other
than a Covered Termination;

(ii) the employee resigns his or her employment with the Company in order to
accept employment with another entity that is controlled (directly or
indirectly) by the Company or is otherwise an affiliate of the Company;

(iii) the employee does not confirm in writing that he or she shall be subject
to the provisions of Section 5(f), the employee’s proprietary information
agreement with the Company or the employee’s confidentiality agreement with the
Company;

(iv) the employee is rehired by the Company prior to the date benefits under the
Plan are scheduled to be paid or otherwise commence; or

(v) the employee is offered an identical or substantially equivalent or
comparable position with the Company or a successor pursuant to a Change of
Control. For purposes of the foregoing, a “substantially equivalent or
comparable position” is one that offers the employee substantially the same
level of responsibility and compensation; provided, however, that an employee
shall not be considered to be offered a “substantially equivalent or comparable
position” if a resignation by the employee would constitute a Constructive
Termination.

(c) Termination or Return of Benefits. An Eligible Employee’s right to receive
benefits under this Plan shall terminate immediately (and any benefits received
pursuant to this Plan shall be immediately returned to the Company) if, at any
time prior to or during the eighteen (18) month period following a Change of
Control, the Eligible Employee, without the prior written approval of the Plan
Administrator:

(i) willfully breaches a material provision of the Eligible Employee’s
proprietary information or confidentiality agreement with the Company, as
referenced in Section 3(b)(iii);

(ii) encourages or solicits any of the Company’s then current employees to leave
the Company’s employ for any reason or adversely interferes in any other manner
with employment relationships at the time existing between the Company and its
then current employees;

(iii) uses the Company’s proprietary or confidential information to induce any
of the Company’s then current clients, customers, suppliers, vendors,
distributors, licensors, licensees or other third party to terminate or
materially diminish their existing business relationship with the Company or
interferes in any other manner with any existing business relationship between
the Company and any then current client, customer, supplier, vendor,
distributor, licensor, licensee or other third party; or

(iv) willfully breaches a material provision of Section 5(f).

 

4



--------------------------------------------------------------------------------

SECTION 4. AMOUNT OF BENEFITS.

In the event an Eligible Employee incurs a Covered Termination, the Eligible
Employee shall receive the benefits set forth in this Section 4, subject,
however, to the payment provisions set forth in Section 6 and the other
limitations and exclusions set forth in this Plan.

(a) Cash Severance Benefits. Except as otherwise provided herein, the Company
shall make four equal quarterly cash severance payments to each Eligible
Employee in an amount equal to the sum of (i) one-fourth the Eligible Employee’s
Base Salary, as in effect on the date of a Covered Termination, or, if higher,
as in effect immediately prior to the Change of Control, plus (ii) an additional
payment equal to one-fourth of the product of (i) the Eligible Employee’s annual
target bonus at 100% achievement, as in effect on the date of a Covered
Termination, or, if higher, as in effect immediately prior to the Change of
Control multiplied by (ii) a fraction (x) the numerator of which is the sum of
365 plus the number of calendar days of service actually served by the Eligible
Employee in the fiscal year of the Company in which such termination occurs and
(y) the denominator of which is 365 (e.g., if a qualifying termination occurs
effective May 31st of a given year and the Company’s bonus program is based on
an October 31 fiscal year end, the payment pursuant to this Section 4(a) will
equal the full bonus for the fiscal year of termination at 100% of target,
regardless of the Company’s actual performance, multiplied by
((365 + 212)/365)), such payments to be due on the last day of the third, sixth,
ninth and twelfth months following the date of the Covered Termination,
provided, however, that if any such payment would otherwise be due on a date
that is later than the 15th day of the third month following the end of the
fiscal year in which an Eligible Employee’s Covered Termination occurs, such
payment shall instead be made on or prior to the 15th day of the third month
following the end of the fiscal year in which an Eligible Employee’s Covered
Termination occurs. For the avoidance of doubt, it is the intent of this
Section 4(a) to provide a cash severance benefit equal to 100% of the Base
Salary (as modified) plus 100% of the target bonus for the year of the Covered
Termination plus a prorated target bonus (so that the total bonus is between
100% and 200% of the target bonus regardless of actual over or under achievement
of performance targets).

(b) Health Continuation Coverage. Provided that the Eligible Employee is
otherwise eligible for, and has made an election at the time of the Covered
Termination to continue the Eligible Employee’s existing Company-provided health
coverage (under COBRA or any state or local law of similar effect) under a
health, dental, or vision plan sponsored by the Company, each such Eligible
Employee shall be entitled to receive a lump-sum payment, subject to applicable
tax withholdings, on the sixtieth (60th) day following his or her Separation
from Service, equal to the amount of the COBRA premiums (inclusive of premiums
for the Eligible Employee’s dependents for such health, dental, or vision plan
coverage as in effect immediately prior to the date of the Covered Termination)
necessary to maintain such health, dental, or vision plan coverage for a period
of twelve (12) months following the date of the Covered Termination. The
Eligible Employee may, but is not obligated to, use such payments toward the
cost of such health coverage, and shall be solely responsible for making any
payments required for any such health coverage elected by the Eligible Employee.
The amount owed to the Eligible Employee under this Section 4(b) shall not
include any amounts payable by the Eligible Employee under an Internal Revenue
Code Section 125 health care reimbursement plan, which amounts, if any, are the
sole responsibility of the Eligible Employee.

(c) Vesting Acceleration. Effective upon the Covered Termination, all Company
stock awards, including options, restricted stock, stock appreciation rights and
any other form of performance-based equity award, then held by the Eligible
Employee shall vest in full and become fully exercisable as of the date of such
Covered Termination (subject, if applicable, to the exercise period
post-termination set forth in the applicable option agreement, or if none is
stated, in the plan(s) pursuant to which such options were granted).

(d) Other Employee Benefits. All other benefits (such as life insurance,
disability coverage, and 401(k) plan coverage) shall terminate as of the
Eligible Employee’s termination date, except to the extent that a conversion
privilege may be available thereunder. Any such conversion coverage shall be at
the Eligible Employee’s sole expense.

(e) Additional Benefits. Notwithstanding the foregoing, the Plan Administrator
may, in its sole discretion, provide benefits in addition to those pursuant to
Sections 4(a), 4(b), and 4(c) to Eligible Employees, or to employees who are not
Eligible Employees but for whom there has been a termination of employment that
would be a Covered Termination if such employee were an Eligible Employee
(“Non-Eligible Employees”), chosen by the Plan Administrator, in its sole
discretion, and the provision of any such benefits to an Eligible Employee or a
Non-Eligible Employee shall in no way obligate the Company to provide such
benefits to any other Eligible Employee or to any other Non-Eligible Employee,
even if similarly situated. If benefits under the Plan are provided to a
non-Eligible Employee, references in the Plan to “Eligible Employee” (with the
exception of Sections 4(a), 4(b), and 4(c)) shall be deemed to refer to such
Non-Eligible Employee. Any benefits paid pursuant to this Section 4(e) shall be
paid not later than the fifteenth (15th) day of the third (3rd) month following
the end of the year in which the Eligible Employee’s rights to such benefits are
no longer subject to a substantial risk of forfeiture, as determined under
Treasury Regulation Section 1.409A-1(b)(4).

 

5



--------------------------------------------------------------------------------

SECTION 5. LIMITATIONS ON BENEFITS.

(a) Release. In order to be eligible to receive benefits under the Plan, an
Eligible Employee must execute the Company’s standard (and then-current)
severance agreement and general release, and such release must become effective
in accordance with its terms, but in all events not later than the sixtieth
(60th) day following the Eligible Employee’s Separation from Service. Unless a
Change of Control has occurred, the Plan Administrator, in its sole discretion,
may modify the form of the required release to comply with applicable law and
shall determine the form of the required release and follow any necessary
procedure under applicable law, which may be incorporated into a termination
agreement or other agreement with the Eligible Employee. The Company or any
successor thereto must provide a copy of the release to the Eligible Employee
not more than ten (10) days after the Eligible Employee suffers a Covered
Termination.

(b) Certain Reductions. The Plan Administrator will reduce an Eligible
Employee’s severance benefits under this Plan, to the greatest extent possible,
by any other statutory or contractual severance benefits, pay in lieu of notice,
or other similar benefits payable to the Eligible Employee by the Company that
become payable in connection with the Eligible Employee’s termination of
employment pursuant to (i) any applicable legal requirement, including, without
limitation, the Worker Adjustment and Retraining Notification Act (the “WARN
Act”), (ii) a written employment or severance agreement or offer letter with the
Company, (iii) any Company policy or local practice providing for the Eligible
Employee to remain on the payroll for a limited period of time after being given
notice of the termination of the Eligible Employee’s employment, or (iv) any
required salary continuation, notice pay, statutory severance payment, or other
payments either required by local law, or owed pursuant to a collective labor
agreement, as a result of the termination of the Eligible Employee’s employment.
The benefits provided under this Plan are intended to satisfy, to the greatest
extent possible, any and all statutory, contractual, and collective agreement
obligations that may arise out of an Eligible Employee’s termination of
employment, and the Plan Administrator shall so construe and implement the terms
of the Plan.

(c) Parachute Payments. Except as otherwise provided in an agreement between an
Eligible Employee and the Company, if any payment or benefit the Eligible
Employee would receive in connection with a Change of Control from the Company
or otherwise (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax, or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state, provincial and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in the Eligible Employee’s receipt, on an after-tax
basis, of the greater amount of the Payment notwithstanding that all or some
portion of the Payment may be subject to the Excise Tax. If a reduction in
payments or benefits constituting “parachute payments” is necessary so that the
Payment equals the Reduced Amount, reduction shall occur in the following order:
(1) reduction of cash payments; (2) cancellation of accelerated vesting of
equity awards other than stock options; (3) cancellation of accelerated vesting
of stock options; and (4) reduction of other benefits paid to an Eligible
Employee. Within any such category of payments and benefits (that is, (1)-(4)),
a reduction shall occur first with respect to amounts that are not “deferred
compensation” within the meaning of Section 409A and then with respect to
amounts that are “deferred compensation”. If acceleration of vesting of
compensation from an Eligible Employee’s equity awards is to be reduced, such
acceleration of vesting shall be cancelled, subject to the immediately preceding
sentence, by first canceling such acceleration for the vesting installment that
will vest last and continuing by canceling as a first priority such acceleration
for vesting installment with the latest vesting; provided, however, that if
Section 409A is not applicable by law to an Eligible Employee, the Plan
Administrator may determine whether any similar law in the Eligible Employee’s
jurisdiction applies and may be taken into account.

(d) Mitigation. Except as otherwise specifically provided herein, an Eligible
Employee shall not be required to mitigate damages or the amount of any payment
provided under this Plan by seeking other employment or otherwise, nor shall the
amount of any payment provided for under this Plan be reduced by any
compensation earned by an Eligible Employee as a result of employment by another
employer or any retirement benefits received by such Eligible Employee after the
date of the Eligible Employee’s termination of employment with the Company.

(e) Non-Duplication of Benefits. Except as otherwise specifically provided for
herein, no Eligible Employee is eligible to receive benefits under this Plan
more than one time. The payments pursuant to this Plan are in addition to, and
not in lieu of, any unpaid salary, bonuses or benefits to which an Eligible
Employee may be entitled for the period ending prior to the Eligible Employee’s
Covered Termination.

(f) Noncompetition. To the fullest extent permitted by law, in the event of a
change of control that constitutes a transaction within the meaning of
California Business and Professions Code section 16601 between Eligible Employee
and the Company (to wit, Eligible Employee sells the goodwill of the Company,
disposes (by merger or otherwise) of all of his or her ownership interest in the
Company, or sells all or substantially all of the operating assets together with
the goodwill of the business or of a division or a subsidiary of the business),
then at the written request of the Company or the surviving corporation in a
Change of Control, for a period of eighteen (18) months following the effective
date of the Change of Control, the Eligible Employee shall not serve as an
officer, director, stockholder, employee, partner, proprietor, investor, joint
venturer, affiliate, agent or consultant of any other person, corporation, firm,
partnership or other entity whatsoever that competes directly or indirectly with
the Company or any Subsidiary of the Company (“Applicable Entities”) anywhere in
the world, in any line of business engaged in (or reasonably planned to be
engaged in) by the Applicable Entities immediately prior to the effective time
of the Change of Control; provided, however, that the Eligible Employee may
hold, as a passive investment, up to (i) 2% of any class of securities of any
private enterprise (but without active participation in the activities of such
enterprise); or (ii) 1% of any class of securities of any publicly-traded
enterprise (but without active participation in the activities of such
enterprise).

 

6



--------------------------------------------------------------------------------

SECTION 6. TIME OF PAYMENT AND FORM OF BENEFITS.

(a) General Rules. Except as otherwise provided herein, the payment of benefits
in Section 4 shall be made in accordance with and subject to the Company’s
normal payroll practices. In no event shall payment of any Plan benefit be made
prior to the Eligible Employee’s Separation from Service or prior to the
effective date of the release described in Section 5(a). For the avoidance of
doubt, in the event of an acceleration of the exercisability of an option or
other equity award pursuant to Section 4(c), such option or other equity award
shall not be exercisable with respect to such acceleration of exercisability
unless and until the effective date of the release described in Section 5(a).

(b) Application of Section 409A. It is intended that all of the severance
benefits and other payments payable under this Plan satisfy, to the greatest
extent possible, the exemptions from the application of Code Section 409A
provided under Treasury Regulations 1.409A 1(b)(4), 1.409A 1(b)(5) and 1.409A
1(b)(9), and this Plan will be construed to the greatest extent possible as
consistent with those provisions, to the extent applicable. The Plan
Administrator will determine whether any similar law in the Eligible Employee’s
jurisdiction applies and how such law will be taken into account. For purposes
of Code Section 409A (including, without limitation, for purposes of Treasury
Regulation Section 1.409A 2(b)(2)(iii)), an Eligible Employee’s right to receive
any installment payments under this Plan shall be treated as a right to receive
a series of separate payments and, accordingly, each installment payment
hereunder shall at all times be considered a separate and distinct payment.
Notwithstanding any provision to the contrary in this Plan, if an Eligible
Employee is deemed by the Company at the time of his or her Separation from
Service to be a “specified employee” for purposes of Code
Section 409A(a)(2)(B)(i), and if any of the payments upon Separation from
Service set forth herein and/or under any other agreement with the Company are
deemed to be “deferred compensation,” then to the extent delayed commencement of
any portion of such payments is required in order to avoid a prohibited
distribution under Code Section 409A(a)(2)(B)(i) and the related adverse
taxation under Section 409A, such payments shall not be provided to the Eligible
Employee prior to the earliest of (i) the expiration of the six-month period
measured from the date of the Eligible Employee’s Separation from Service with
the Company, (ii) the date of his or her death or (iii) such earlier date as
permitted under Section 409A without the imposition of adverse taxation. Upon
the first business day following the expiration of such applicable Code
Section 409A(a)(2)(B)(i) period, all payments deferred pursuant to this
paragraph shall be paid in a lump sum to the Eligible Employee, and any
remaining payments due shall be paid as otherwise provided herein or in the
applicable agreement. No interest shall be due on any amounts so deferred.

(c) Withholding. All payments under the Plan will be subject to all applicable
withholding obligations of the Company, without limitation, obligations to
withhold for federal, state, provincial and local income and employment taxes.

(d) Indebtedness of Eligible Employees. If an Eligible Employee is indebted to
the Company on the effective date of his or her Covered Termination, the Plan
Administrator reserves the right to offset any severance payments under the Plan
by the amount of such indebtedness. Such offset shall be made in accordance with
all applicable laws.

 

SECTION 7. RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION.

(a) Exclusive Discretion. The Plan Administrator shall have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan, and to construe and interpret the Plan and to decide
any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan, as well as any adjustments that need to be made in
accordance with the laws applicable to an Eligible Employee. The rules,
interpretations, computations and other actions of the Plan Administrator shall
be binding and conclusive on all persons.

(b) Amendment or Termination. The Company reserves the right to amend or
terminate this Plan or the benefits provided hereunder at any time; provided,
however, that no such amendment or termination shall occur during the period
that begins six (6) months prior to a Change of Control and ends twelve
(12) months after such Change of Control as to any Eligible Employee who would
be adversely affected by such amendment or termination unless such Eligible
Employee consents in writing to such amendment or termination. Any action
amending or terminating the Plan shall be in writing and executed by the Chief
Executive Officer or General Counsel of the Company.

 

7



--------------------------------------------------------------------------------

SECTION 8. NO IMPLIED EMPLOYMENT CONTRACT.

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company, or (ii) to interfere with the right
of the Company to discharge any employee or other person at any time, with or
without cause, which right is hereby reserved.

 

SECTION 9. LEGAL CONSTRUCTION.

Subject to applicable law, this Plan is intended to be governed by and shall be
construed in accordance with ERISA and, to the extent not preempted by ERISA,
the laws of the State of California.

 

SECTION 10. CLAIMS, INQUIRIES AND APPEALS.

(a) Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative). The Plan Administrator is set forth in
Section 12(d).

(b) Denial of Claims. In the event that any application for benefits is denied
in whole or in part, the Plan Administrator must provide the applicant with
written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:

(i) the specific reason or reasons for the denial;

(ii) references to the specific Plan provisions upon which the denial is based;

(iii) a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

(iv) an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under Section 502(a) of ERISA following a denial on review
of the claim, as described in Section 10(d) below.

This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

(c) Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied. A request
for a review shall be in writing and shall be addressed to:

Synopsys, Inc.

Attn: General Counsel

690 East Middlefield Road

Mountain View, CA 94043

 

8



--------------------------------------------------------------------------------

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim. The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim. The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

(d) Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. This notice of extension will describe
the special circumstances necessitating the additional time and the date by
which the Plan Administrator is to render its decision on the review. The Plan
Administrator will give prompt, written or electronic notice of its decision to
the applicant. Any electronic notice will comply with the regulations of the
U.S. Department of Labor. In the event that the Plan Administrator confirms the
denial of the application for benefits in whole or in part, the notice will set
forth, in a manner calculated to be understood by the applicant, the following:

(i) the specific reason or reasons for the denial;

(ii) references to the specific Plan provisions upon which the denial is based;

(iii) a statement that the applicant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to his or her claim; and

(iv) a statement of the applicant’s right to bring a civil action under
Section 502(a) of ERISA.

(e) Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.

(f) Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought until the applicant (i) has submitted a written application for benefits
in accordance with the procedures described by Section 10(a) above, (ii) has
been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 10(c) above, and (iv) has been
notified that the Plan Administrator has denied the appeal. Notwithstanding the
foregoing, if the Plan Administrator does not respond to an applicant’s claim or
appeal within the relevant time limits specified in this Section 10, the
applicant may bring legal action for benefits under the Plan pursuant to
Section 502(a) of ERISA.

 

SECTION 11. BASIS OF PAYMENTS TO AND FROM PLAN.

The Plan shall be unfunded, and all benefits hereunder shall be paid only from
the general assets of the Company.

 

SECTION 12. OTHER PLAN INFORMATION.

(a) Employer and Plan Identification Numbers. The Employer Identification Number
assigned to the Company (which is the “Plan Sponsor” as that term is used in
ERISA) by the Internal Revenue Service is 56-1546236. The Plan Number assigned
to the Plan by the Plan Sponsor pursuant to the instructions of the Internal
Revenue Service and the Department of Labor is 5                     .

(b) Ending Date for Plan’s Fiscal Year. The date of the end of the fiscal year
for the purpose of maintaining the Plan’s records is the fiscal year ending on
the Saturday that is closest to October 31.

(c) Agent for the Service of Legal Process. The agent for the service of legal
process with respect to the Plan is:

Synopsys, Inc.

Attn: General Counsel

690 East Middlefield Road

Mountain View, CA 94043

 

9



--------------------------------------------------------------------------------

(d) Plan Sponsor and Administrator. The “Plan Sponsor” and the “Plan
Administrator” of the Plan is:

Synopsys, Inc.

Attn: General Counsel

690 East Middlefield Road

Mountain View, CA 94043

The Plan Sponsor’s and Plan Administrator’s telephone number is (650) 584-5000.
The Plan Administrator is the named fiduciary charged with the responsibility
for administering the Plan.

 

SECTION 13. STATEMENT OF ERISA RIGHTS.

Participants in this Plan (which is a welfare benefit plan sponsored by
Synopsys, Inc.) are entitled to certain rights and protections under ERISA. If
you are an Eligible Employee, you are considered a participant in the Plan for
the purposes of this Section 13 and, under ERISA, you are entitled to:

(a) Receive Information About Your Plan and Benefits

(i) Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if applicable, filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration;

(ii) Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and copies of the latest annual report
(Form 5500 Series), if applicable, and an updated (as necessary) Summary Plan
Description. The Administrator may make a reasonable charge for the copies; and

(iii) Receive a summary of the Plan’s annual financial report, if applicable.
The Plan Administrator is required by law to furnish each participant with a
copy of this summary annual report.

(b) Prudent Actions By Plan Fiduciaries. In addition to creating rights for Plan
participants, ERISA imposes duties upon the people who are responsible for the
operation of the employee benefit plan. The people who operate the Plan, called
“fiduciaries” of the Plan, have a duty to do so prudently and in the interest of
you and other Plan participants and beneficiaries. No one, including your
employer, your union or any other person, may fire you or otherwise discriminate
against you in any way to prevent you from obtaining a Plan benefit or
exercising your rights under ERISA.

(c) Enforce Your Rights.

(i) If your claim for a Plan benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

(ii) Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within 30 days, you may
file suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.

(iii) If you have a claim for benefits which is denied or ignored, in whole or
in part, you may file suit in a state or Federal court.

(iv) If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

(d) Assistance With Your Questions. If you have any questions about the Plan,
you should contact the Plan Administrator. If you have any questions about this
statement or about your rights under ERISA, or if you need assistance in
obtaining documents from the Plan Administrator, you should contact the nearest
office of the Employee Benefits Security Administration, U.S. Department of
Labor, listed in your telephone directory or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210. You
may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.

 

10



--------------------------------------------------------------------------------

SECTION 14. GENERAL PROVISIONS.

(a) Notices. Any notice, demand or request required or permitted to be given by
either the Company or an Eligible Employee pursuant to the terms of this Plan
shall be in writing and shall be deemed given when delivered personally, when
received electronically (including email addressed to the Eligible Employee’s
Company email account and to the Company email account of the Company’s General
Counsel) or deposited in the U.S. mail, First Class with postage prepaid, and
addressed to the parties, in the case of the Company, at the address set forth
in Section 12(d) and, in the case of an Eligible Employee, at the address as set
forth in the Company’s employment file maintained for the Eligible Employee as
previously furnished by the Eligible Employee or such other address as a party
may request by notifying the other in writing.

(b) Transfer and Assignment. The rights and obligations of an Eligible Employee
under this Plan may not be transferred or assigned without the prior written
consent of the Company. This Plan shall be binding upon any surviving entity
resulting from a Change of Control and upon any other person who is a successor
by merger, acquisition, consolidation or otherwise to the business formerly
carried on by the Company without regard to whether or not such person or entity
actively assumes the obligations hereunder.

(c) Waiver. Any Party’s failure to enforce any provision or provisions of this
Plan shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent any Party from thereafter enforcing each and every other
provision of this Plan. The rights granted the Parties herein are cumulative and
shall not constitute a waiver of any Party’s right to assert all other legal
remedies available to it under the circumstances.

(d) Severability. Should any provision of this Plan be declared or determined to
be invalid, illegal or unenforceable under the laws of the applicable
jurisdiction, then the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired.

(e) Section Headings. Section headings in this Plan are included for convenience
of reference only and shall not be considered part of this Plan for any other
purpose.

 

SECTION 15. EXECUTION.

To record the amendment and restatement of the Plan as set forth herein,
Synopsys, Inc. has caused its duly authorized officer to execute the same.

 

SYNOPSYS, INC. By:  

/s/ Jan Collinson

  Jan Collinson   Senior Vice President, Human Resources and Facilities

 

11



--------------------------------------------------------------------------------

SYNOPSYS, INC.

AMENDED AND RESTATED EXECUTIVE CHANGE OF CONTROL SEVERANCE BENEFIT PLAN

PARTICIPATION NOTICE

 

To:       Date:   

 

  

Synopsys, Inc. (the “Company”) has adopted the Synopsys, Inc. Amended and
Restated Executive Change of Control Severance Benefit Plan (the “Plan”). The
Company is providing you with this Participation Notice to inform you that you
qualify as a participant in the Plan. A copy of the Plan document is attached to
this Participation Notice. [Except as provided below, the][The] terms and
conditions of your participation in the Plan are as set forth in the Plan, and
in the event of any conflict between this Participation Notice and the Plan, the
terms of the Plan shall prevail.

[Your participation in the Plan is modified as follows:                    ]

Please retain a copy of this Participation Notice, along with the Plan document,
for your records.

 

SYNOPSYS, INC. By:  

 

Its:  

 

ACKNOWLEDGEMENT

The undersigned hereby acknowledges receipt of the foregoing Participation
Notice. The undersigned acknowledges that the undersigned has been advised to
obtain tax and financial advice regarding the consequences of participating in
the Plan, including the effect, if any, of Sections 409A and 4999 of the
Internal Revenue Code. The undersigned further acknowledges that the undersigned
has no severance benefits [(other than with respect to awards under the Plan)]
except as provided by the attached Plan.

 

 

 

Print name